Name: Commission Regulation (EEC) No 3279/90 of 13 November 1990 re-establishing the levying of customs duties applicable to the products falling within CN code 2922 41 00 originating in Mexico, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: America;  tariff policy;  chemistry
 Date Published: nan

 No L 315/18 Official Journal of the European Communities 15. 11 . 90 COMMISSION REGULATION (EEC) No 3279/90 of 13 November 1990 re-establishing the levying of customs duties applicable to the products falling within CN code 2922 41 00 originating in Mexico, to which die preferential arrangements of Council Regulation (EEC) No 3896/89 apply nes concerned may at any time be re-established as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of the products falling within CN code 2922 41 00 originating in Mexico, the individual ceiling amounts to ECU 630 000 ; whereas that ceiling was reached on 8 June 1990, by charges of imports into the Community of the products in question originating in Mexico ; whereas, it is appropriate to re-establish the levying of customs duties for the products in question with regard to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('X as amended by Regulation (EEC) No 321 1 /90 (*), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION :Whereas, pursuant to Articles 1 and 6 of Regulation(EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territo Article 1 As from 18 November 1990, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3896/89, shall be re-established on imports into the Community of the following products, originating in Mexico : Order No CN code Description 10.0250 2922 41 00 Lysine and its esters ; salts thereof Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 1 . « OJ No L 308, 8 . 11 . 1990, p. 1 .